As the People correctly concede, the Supreme Court improperly admitted into evidence a photograph of the victim taken when he was alive, since this evidence was not relevant to any material fact to be proved at trial (see People v Stevens, 76 NY2d 833, 835 [1990]; People v Mills, 48 AD3d 703 [2008]; People v Thompson, 34 AD3d 852, 854 [2006]; People v Rodriguez, 1 AD3d 386, 387 [2003]; People v Kershaw, 238 AD2d 523 [1997]). However, the error was harmless, as there was overwhelming evidence of the defendant’s guilt (see People v Adamo, 309 AD2d 808 [2003]; People v Santiago, 255 AD2d 63 [1999]), and no significant probability that the error contributed to his convictions (see People v Mills, 48 AD3d 703 [2008]; People v Thompson, 34 AD3d 852 [2006]; People v Foss, 267 AD2d 505, 508 [1999]).
As the People also correctly concede, it was improper for the trial court to permit the People to impeach their own witness whose testimony did not tend to disprove a material issue of the case (see CPL 60.35; People v Fitzpatrick, 40 NY2d 44 [1976]). However, that error too was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his convictions (see People v Murillo, 256 AD2d 423, 424 [1998]; People v Comer, 146 AD2d 794, 795 [1989]; People v Pellot, 186 AD2d 158, 158 [1992]). Santucci, J.P, Dickerson, Eng and Chambers, JJ., concur.